Exhibit 10.2

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT (this “Pledge Agreement”), is entered into as of April 11,
2007, among GATEHOUSE MEDIA, INC., a Delaware corporation (the “Pledgor”) and
WACHOVIA INVESTMENT HOLDINGS, LLC, in its capacity as administrative agent under
the Credit Agreement referred to below (in such capacity, the “Administrative
Agent”) for the several banks and other financial institutions as may from time
to time become parties to such Credit Agreement (individually a “Lender” and
collectively the “Lenders”).

RECITALS

WHEREAS, the Pledgor, certain Domestic Subsidiaries of the Pledgor from time to
time party thereto, certain financial institutions, as lenders, and the
Administrative Agent are parties to a Bridge Credit Agreement dated as of the
date hereof (as amended, modified, extended, renewed, restated, replaced or
supplemented from time to time, the “Credit Agreement”); and

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the obligations of the Lenders to make a portion of the Term Loan
under the Credit Agreement that the Pledgor shall have executed and delivered
this Pledge Agreement to the Administrative Agent for the ratable benefit of the
Lenders.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. Definitions. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Credit Agreement, and the
following terms that are defined in the Uniform Commercial Code from time to
time in effect in the State of New York (the “UCC”) are used herein as so
defined: Certificated Security, Control, Entitlement Order, Financial Asset,
Investment Company Security, Securities Account, Security, Security Entitlement,
Securities Intermediary and Uncertificated Security. For purposes of this Pledge
Agreement, the term “Lender” shall include any Hedging Agreement Provider.

2. Pledge and Grant of Security Interest. To secure the prompt payment and
performance in full when due, whether by lapse of time or otherwise, of the
Secured Obligations (as defined in Section 3 hereof), the Pledgor hereby pledges
and grants to the Administrative Agent, for the ratable benefit of the Lenders,
a continuing security interest in any and all right, title and interest of the
Pledgor in and to the following, whether now owned or existing or owned,
acquired, or arising hereafter (collectively, the “Pledged Collateral”):

(a) Pledged Capital Stock. (i) 100% (or, if less, the full amount owned by the
Pledgor) of the issued and outstanding Capital Stock owned by the Pledgor of
each direct Domestic Subsidiary set forth on Schedule 2(a) attached hereto and
(ii) 65% (or, if less, the full amount owned by the Pledgor) of each class of
the issued and outstanding Capital Stock entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) (“Voting Equity”) and 100% (or, if less, the
full amount owned by the Pledgor) of each class of the



--------------------------------------------------------------------------------

issued and outstanding Capital Stock not entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) (“Non-Voting Equity”) owned by the Pledgor of
each first-tier Foreign Subsidiary set forth on Schedule 2(a) attached hereto
(collectively, together with the Capital Stock and other interests described in
clauses (y) and (z) and in Sections 2(b) and 2(c) below, the “Pledged Capital
Stock”), including, but not limited to, the following:

(y) subject to the percentage restrictions described above and in Section 2(b)
below, all shares, securities, membership interests or other equity interests
representing a dividend on any of the Pledged Capital Stock, or representing a
distribution or return of capital upon or in respect of the Pledged Capital
Stock, or resulting from a stock split, revision, reclassification or other
exchange therefor, and any subscriptions, warrants, rights or options issued to
the holder of, or otherwise in respect of, the Pledged Capital Stock; and

(z) subject to the percentage restrictions described above and in Section 2(b)
below, in the event of any consolidation or merger involving the issuer of any
Pledged Capital Stock and in which such issuer is not the surviving entity, all
shares of each class of the Capital Stock of the successor entity formed by or
resulting from such consolidation or merger.

(b) Additional Interests. (i) 100% (or, if less, the full amount owned by the
Pledgor) of each class of the issued and outstanding Capital Stock of any Person
which hereafter becomes a direct Domestic Subsidiary of the Pledgor and (ii) 65%
(or, if less, the full amount owned by the Pledgor) of the Voting Equity and
100% (or, if less, the full amount owned by the Pledgor) of the Non-Voting
Equity of any Person which hereafter becomes a first-tier Foreign Subsidiary of
the Pledgor, including, without limitation, the certificates representing such
Capital Stock.

(c) Other Equity Interests. Subject to the percentage restrictions described
above, any and all other Capital Stock or other equity interests owned by the
Pledgor in any direct Domestic Subsidiary or any first-tier Foreign Subsidiary.

(d) Proceeds. All proceeds and products of the foregoing, however and whenever
acquired and in whatever form.

Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that the Pledgor may from time to time hereafter pledge
and deliver additional shares of Capital Stock or other interests to the
Administrative Agent as collateral security for the Secured Obligations. Upon
such pledge and delivery to the Administrative Agent, such additional shares of
Capital Stock or other interests shall be deemed to be part of the Pledged
Collateral of the Pledgor and shall be subject to the terms of this Pledge
Agreement whether or not Schedule 2(a) is amended to refer to such additional
shares.

3. Security for Secured Obligations. The security interest created hereby in the
Pledged Collateral of the Pledgor constitutes continuing collateral security for
all of the following,

 

2



--------------------------------------------------------------------------------

whether now existing or hereafter incurred (the “Secured Obligations”): (a) all
of the Credit Party Obligations (including obligations under Secured Hedging
Agreements), howsoever evidenced, created, incurred or acquired, whether
primary, secondary, direct, contingent, or joint and several and (b) all
expenses and charges, legal and otherwise, incurred by the Administrative Agent
and the Lenders in collecting or enforcing any of the Credit Party Obligations
or in realizing on or protecting any security therefor, including without
limitation the security granted hereunder.

4. Delivery of the Pledged Collateral; Perfection of Security Interest. The
Pledgor hereby agrees that:

(a) Delivery of Certificates and Instruments. The Pledgor shall deliver as
security to the Administrative Agent (subject to the percentage limitations set
forth in Section 2 above), (i) simultaneously with or prior to the execution and
delivery of this Pledge Agreement, all certificates representing the Pledged
Capital Stock owned by the Pledgor and (ii) concurrently with the delivery of
the next financial statement referred to in Section 5.1(b) of the Credit
Agreement after the receipt thereof by or on behalf of the Pledgor, all other
certificates and instruments constituting Pledged Collateral owned by the
Pledgor. Prior to delivery to the Administrative Agent, all such certificates
and instruments constituting Pledged Collateral of the Pledgor shall be held in
trust by the Pledgor for the benefit of the Administrative Agent pursuant
hereto. All such certificates shall be delivered in suitable form for transfer
by delivery or shall be accompanied by duly executed instruments of transfer or
assignment in blank, substantially in the form provided in Exhibit 4(a) attached
hereto.

(b) Additional Securities. Subject to the percentage restrictions set forth in
Section 2, if the Pledgor shall receive by virtue of its being or having been
the owner of any Pledged Collateral, any (i) certificate, including without
limitation, any certificate representing a dividend or distribution in
connection with any increase or reduction of capital, reclassification, merger,
consolidation, sale of assets, combination of shares of Capital Stock, stock
splits, spin-off or split-off, promissory notes or other instruments;
(ii) option or right, whether as an addition to, substitution for, or an
exchange for, any Pledged Collateral or otherwise; (iii) dividends payable in
Capital Stock; or (iv) distributions of Capital Stock or other equity interests
in connection with a partial or total liquidation, dissolution or reduction of
capital, capital surplus or paid-in surplus, then the Pledgor shall receive such
certificate, instrument, option, right or distribution in trust for the benefit
of the Administrative Agent, shall segregate it from the Pledgor’s other
property and shall deliver it, concurrently with the delivery of the next
financial statement referred to in Section 5.1(b) of the Credit Agreement, to
the Administrative Agent, in the exact form received accompanied by duly
executed instruments of transfer or assignment in blank, substantially in the
form provided in Exhibit 4(a) attached hereto, to be held by the Administrative
Agent, as Pledged Collateral and as further collateral security for the Secured
Obligations.

(c) Financing Statements; Other Perfection Actions. The Pledgor hereby
authorizes the Administrative Agent to prepare and file such financing
statements (including continuation statements) or amendments thereof or
supplements thereto or other instruments

 

3



--------------------------------------------------------------------------------

as the Administrative Agent may from time to time deem reasonably necessary or
appropriate in order to perfect and maintain the security interests granted
hereunder in accordance with the UCC. The Pledgor shall also execute and deliver
to the Administrative Agent and/or file such agreements, assignments or
instruments (including affidavits, notices, reaffirmations, amendments and
restatements of existing documents and any documents as may be necessary if the
law of any jurisdiction other than New York becomes or is applicable to the
Collateral or any portion thereof, in each case as the Administrative Agent may
reasonably request) and do all such other things as the Administrative Agent may
reasonably deem necessary or appropriate (i) to assure to the Administrative
Agent its security interests hereunder are perfected, including such financing
statements (including continuation statements) or amendments thereof or
supplements thereto or other instruments as the Administrative Agent may from
time to time reasonably request in order to perfect and maintain the security
interests granted hereunder in accordance with the UCC and any other personal
property security legislation in the appropriate jurisdictions, (ii) to
consummate the transactions contemplated hereby and (iii) to otherwise protect
and assure the Administrative Agent of its rights and interests hereunder.

(d) Provisions Relating to Uncertificated Securities, Security Entitlements and
Securities Accounts. The Pledgor shall concurrently with the delivery of the
next financial statement referred to in Section 5.1(b) of the Credit Agreement,
notify the Administrative Agent of any Pledged Collateral consisting of an
Uncertificated Security or a Security Entitlement or any Pledged Collateral held
in a Securities Account. With respect to any such Pledged Collateral, (i) the
Pledgor and the applicable issuer of the Uncertificated Security or the
applicable Securities Intermediary shall enter into, upon the request of the
Administrative Agent, an agreement with the Administrative Agent granting
Control to the Administrative Agent (on behalf of the Lenders) over such Pledged
Collateral, such agreement to be in form and substance reasonably satisfactory
to the Administrative Agent (a “Control Agreement”) and (ii) the Administrative
Agent shall be entitled, upon the occurrence and during the continuance of a
Default or an Event of Default, to notify the applicable issuer of the
Uncertificated Security or the applicable Securities Intermediary that it should
follow the instructions or the Entitlement Orders, respectively, of the
Administrative Agent and no longer follow the instructions or the Entitlement
Orders, respectively, of the Pledgor. Upon receipt by the Pledgor of notice from
a Securities Intermediary of its intent to terminate the Securities Account of
the Pledgor held by such Securities Intermediary, prior to the termination of
such Securities Account the Pledged Collateral in such Securities Account shall
be (i) transferred to a new Securities Account, upon the request of the
Administrative Agent, which shall be subject to a control agreement as provided
above or (ii) transferred to an account held by the Administrative Agent (in
which it will be held until a new Securities Account in the name of the Pledgor
and subject to a Control Agreement is established).

5. Representations and Warranties. The Pledgor hereby represents and warrants to
the Administrative Agent, for the benefit of the Lenders, that so long as any of
the Secured Obligations (other than contingent indemnity obligations that
survive termination of the Credit Documents pursuant to the stated terms
thereof) remain outstanding, any Credit Document or Secured Hedging Agreement is
in effect, and until all of the Commitments shall have been terminated:

(a) Title. The Pledgor has good and indefeasible title to the Pledged Collateral
of the Pledgor and will at all times be the legal and beneficial owner of such
Pledged Collateral free and clear of any Lien, other than Liens permitted under
the Credit Agreement. There exists no “adverse claim” within the meaning of
Section 8-102 of the UCC with respect to the Pledged Capital Stock of the
Pledgor.

 

4



--------------------------------------------------------------------------------

(b) Exercising of Rights. The exercise by the Administrative Agent of its rights
and remedies hereunder will not violate any law or governmental regulation or
any material contractual restriction binding on or affecting the Pledgor or any
of its property.

(c) Pledgor’s Authority. No authorization, approval or action by, and no notice
or filing with any Governmental Authority, the issuer of any Pledged Capital
Stock or third party is required either (i) for the pledge made by the Pledgor
or for the granting of the security interest by the Pledgor pursuant to this
Pledge Agreement or (ii) for the exercise by the Administrative Agent or the
Lenders of their rights and remedies hereunder (except as may be required by
laws affecting the offering and sale of securities).

(d) Security Interest/Priority. This Pledge Agreement creates a valid security
interest in favor of the Administrative Agent, for the ratable benefit of the
Lenders, in the Pledged Collateral of the Pledgor. The taking possession by the
Administrative Agent of the certificates (if any) representing the Pledged
Capital Stock and all other certificates and instruments constituting Pledged
Collateral will perfect and establish the Administrative Agent’s first priority
security interest in all certificated Pledged Capital Stock and such
certificates and instruments. Upon the filing of UCC financing statements in the
location of the Pledgor’s state of organization, the Administrative Agent shall
have a first priority perfected security interest in all uncertificated Pledged
Capital Stock consisting of partnership or limited liability company interests
that do not constitute a Security pursuant to Section 8-103(c) of the UCC. With
respect to any Pledged Collateral consisting of an Uncertificated Security or a
Security Entitlement or any Pledged Collateral held in a Securities Account,
upon execution and delivery by the Pledgor, the Administrative Agent and the
applicable Securities Intermediary or the applicable issuer of the
Uncertificated Security of an agreement granting Control to the Administrative
Agent over such Pledged Collateral, the Administrative Agent shall have a first
priority perfected security interest in such Pledged Collateral. Except as set
forth in this Section, no action is necessary to perfect the Administrative
Agent’s security interest.

(e) [Reserved].

(f) Partnership and Limited Liability Company Interests. Except as disclosed to
the Administrative Agent, none of the Pledged Capital Stock consisting of
partnership or limited liability company interests (i) is dealt in or traded on
a securities exchange or

 

5



--------------------------------------------------------------------------------

in a securities market, (ii) by its terms expressly provides that it is a
Security governed by Article 8 of the UCC, (iii) is an Investment Company
Security, (iv) is held in a Securities Account or (v) constitutes a Security or
a Financial Asset.

6. Covenants. The Pledgor hereby covenants that so long as any of the Secured
Obligations (other than contingent indemnity obligations that survive
termination of the Credit Documents pursuant to the stated terms thereof) remain
outstanding, any Credit Document or Secured Hedging Agreement is in effect, and
until all of the Commitments shall have been terminated, the Pledgor shall:

(a) Defense of Title. Warrant and defend title to and ownership of the Pledged
Collateral of the Pledgor at its own expense against the material claims and
demands of all other parties claiming an interest therein; keep the Pledged
Collateral free from all Liens, other than Liens permitted under the Credit
Agreement; and not sell, exchange, transfer, assign, lease or otherwise dispose
of Pledged Collateral of the Pledgor or any interest therein, except as
permitted under the Credit Agreement and the other Credit Documents.

(b) Further Assurances. Promptly execute and deliver at its expense all further
instruments and documents and take all further action that may be necessary and
desirable or that the Administrative Agent may request in order to (i) perfect
and protect the security interest created hereby in the Pledged Collateral of
the Pledgor (including, without limitation, execution and delivery of one or
more control agreements reasonably acceptable to the Administrative Agent,
filing of UCC financing statements and any and all other actions reasonably
necessary to satisfy the Administrative Agent that the Administrative Agent has
obtained a first priority perfected security interest in all Pledged
Collateral); (ii) enable the Administrative Agent to exercise and enforce its
rights and remedies hereunder in respect of the Pledged Collateral of the
Pledgor; and (iii) otherwise effect the purposes of this Pledge Agreement,
including, without limitation and if requested by the Administrative Agent,
delivering to the Administrative Agent irrevocable proxies in respect of the
Pledged Collateral of the Pledgor.

(c) Amendments. Not make or consent to any amendment or other modification or
waiver with respect to any of the Pledged Collateral of the Pledgor or enter
into any agreement or allow to exist any restriction with respect to any of the
Pledged Collateral of the Pledgor other than pursuant hereto or as may be
permitted under the Credit Agreement.

(d) Compliance with Securities Laws. File all reports and other information now
or hereafter required to be filed by the Pledgor with the United States
Securities and Exchange Commission and any other state, federal or foreign
agency in connection with the ownership of the Pledged Collateral of the
Pledgor.

(e) Issuance or Acquisition of Capital Stock. Not without executing and
delivering, or causing to be executed and delivered, to the Administrative Agent
such agreements, documents and instruments as the Administrative Agent may
reasonably

 

6



--------------------------------------------------------------------------------

require, issue or acquire any Capital Stock that consists of an interest in a
partnership or a limited liability company which (i) is dealt in or traded on a
securities exchange or in a securities market, (ii) by its terms expressly
provides that it is a Security governed by Article 8 of the UCC, (iii) is an
Investment Company Security, (iv) is held in a Securities Account or
(v) constitutes a Security or a Financial Asset.

7. Performance of Obligations; Advances by Administrative Agent. Upon the
occurrence and continuance of an Event of Default the Administrative Agent may,
at its sole option and in its sole discretion, perform or cause to be performed
the covenants and agreements contained herein that the Pledgor failed to perform
and in so doing may expend such sums as the Administrative Agent may reasonably
deem advisable in the performance thereof, including, without limitation, the
payment of any insurance premiums, the payment of any taxes, a payment to obtain
a release of a Lien or potential Lien, expenditures made in defending against
any adverse claim and all other expenditures which the Administrative Agent may
make for the protection of the security interest hereof or may be compelled to
make by operation of law. All such sums and amounts so expended shall be
repayable by the Pledgor promptly upon timely notice thereof and demand
therefor, shall constitute additional Secured Obligations and shall bear
interest from the date said amounts are expended at the ABR Default Rate. No
such performance of any covenant or agreement by the Administrative Agent on
behalf of the Pledgor, and no such advance or expenditure therefor, shall
relieve the Pledgor of any default under the terms of this Pledge Agreement, the
other Credit Documents or any Secured Hedging Agreement. The Administrative
Agent may make any payment hereby authorized in accordance with any bill,
statement or estimate procured from the appropriate public office or holder of
the claim to be discharged without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax assessment, sale,
forfeiture, tax lien, title or claim except to the extent such payment is being
contested in good faith by the Pledgor in appropriate proceedings and against
which adequate reserves are being maintained in accordance with GAAP.

8. Events of Default. The occurrence of an event which under the Credit
Agreement would constitute an Event of Default shall be an event of default
hereunder (an “Event of Default”).

9. Remedies.

(a) General Remedies. Upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent shall have, in respect of the
Pledged Collateral of the Pledgor, in addition to the rights and remedies
provided herein, in the other Credit Documents, in any Secured Hedging Agreement
or by law, the rights and remedies of a secured party under the UCC or any other
applicable law.

(b) Sale of Pledged Collateral. Upon the occurrence of an Event of Default and
during the continuation thereof, without limiting the generality of this Section
and without notice, the Administrative Agent may, in its sole discretion, sell
or otherwise dispose of or realize upon the Pledged Collateral, or any part
thereof, in one or more parcels, at public or private sale, at any exchange or
broker’s board or elsewhere, at such price or prices and on such other terms as
the Administrative Agent may deem

 

7



--------------------------------------------------------------------------------

commercially reasonable, for cash, credit or for future delivery or otherwise in
accordance with applicable law. To the extent permitted by law, any Lender may
in such event, bid for the purchase of such securities. The Pledgor agrees that,
to the extent notice of sale shall be required by law and has not been waived by
the Pledgor, any requirement of reasonable notice shall be met if notice,
specifying the place of any public sale or the time after which any private sale
is to be made, is personally served on or mailed, postage prepaid, to the
Pledgor, in accordance with the notice provisions of Section 9.2 of the Credit
Agreement at least ten (10) days before the time of such sale. The
Administrative Agent shall not be obligated to make any sale of Pledged
Collateral of the Pledgor regardless of notice of sale having been given. The
Administrative Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

(c) Private Sale. Upon the occurrence of an Event of Default and during the
continuation thereof, the Pledgor recognizes that the Administrative Agent may
deem it impracticable to effect a public sale of all or any part of the Pledged
Collateral and that the Administrative Agent may, therefore, determine to make
one or more private sales of any such Pledged Collateral to a restricted group
of purchasers who will be obligated to agree, among other things, to acquire
such Pledged Collateral for their own account, for investment and not with a
view to the distribution or resale thereof. The Pledgor acknowledges that any
such private sale may be at prices and on terms less favorable to the seller
than the prices and other terms which might have been obtained at a public sale
and, notwithstanding the foregoing, agrees that such private sale shall be
deemed to have been made in a commercially reasonable manner and that the
Administrative Agent shall have no obligation to delay sale of any such Pledged
Collateral for the period of time necessary to permit the issuer of such Pledged
Collateral to register such Pledged Collateral for public sale under the
Securities Act of 1933. The Pledgor further acknowledges and agrees that any
offer to sell such Pledged Collateral which has been (i) publicly advertised on
a bona fide basis in a newspaper or other publication of general circulation in
the financial community of New York, New York (to the extent that such offer may
be advertised without prior registration under the Securities Act of 1933) or
(ii) made privately in the manner described above shall be deemed to involve a
“public sale” under the UCC, notwithstanding that such sale may not constitute a
“public offering” under the Securities Act of 1933, and the Administrative Agent
may, in such event, bid for the purchase of such Pledged Collateral.

(d) Retention of Pledged Collateral. In addition to the rights and remedies
hereunder, upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent may, after providing the notices
required by Sections 9-620 and 9-621 of the UCC (or any successor sections of
the UCC) or otherwise complying with the notice requirements of applicable law
of the relevant jurisdiction, accept or retain all or any portion of the Pledged
Collateral in satisfaction of the Secured Obligations. Unless and until the
Administrative Agent shall have provided such notices, however, the
Administrative Agent shall not be deemed to have retained any Pledged Collateral
in satisfaction of any Secured Obligations for any reason.

 

8



--------------------------------------------------------------------------------

(e) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the Lenders are legally entitled, the Pledgor shall be liable for the
deficiency, together with interest thereon at the rate of interest applicable
thereto pursuant to Section 2.10(b) of the Credit Agreement, together with the
costs of collection and the reasonable fees of any attorneys employed by the
Administrative Agent to collect such deficiency. Any surplus remaining after the
full payment and satisfaction of the Secured Obligations shall be returned to
the Pledgor or to whomsoever a court of competent jurisdiction shall determine
to be entitled thereto.

(f) Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Pledged Collateral (including,
without limitation, real and other personal property owned by the Pledgor), or
by a guarantee, endorsement or property of any other Person, then the
Administrative Agent shall have the right to proceed against such other
property, guarantee or endorsement upon the occurrence and during the
continuation of any Event of Default, and the Administrative Agent shall have
the right, in its sole discretion, to determine which rights, security, Liens,
security interests or remedies the Administrative Agent shall at any time
pursue, relinquish, subordinate, modify or take with respect thereto, without in
any way modifying or affecting any of them or any of the Administrative Agent’s
rights or the Secured Obligations under this Pledge Agreement, under any other
of the Credit Documents or under any Secured Hedging Agreement.

10. Rights of the Administrative Agent.

(a) Power of Attorney. The Pledgor hereby designates and appoints the
Administrative Agent, on behalf of the Lenders, and each of its designees or
agents as attorney-in-fact of the Pledgor, irrevocably and with power of
substitution, with authority to take any or all of the following actions upon
the occurrence and during the continuation of an Event of Default:

(i) to demand, collect, settle, compromise, adjust and give discharges and
releases concerning the Pledged Collateral of the Pledgor, all as the
Administrative Agent may reasonably determine in respect of such Pledged
Collateral;

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any of the Pledged Collateral and enforcing any other right in
respect thereof;

(iii) to defend, settle, adjust or compromise any action, suit or proceeding
brought with respect to the Pledged Collateral and, in connection therewith,
give such discharge or release as the Administrative Agent may deem reasonably
appropriate;

 

9



--------------------------------------------------------------------------------

(iv) to pay or discharge taxes, Liens, security interests, or other encumbrances
levied or placed on or threatened against the Pledged Collateral;

(v) to direct any parties liable for any payment under any of the Pledged
Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;

(vi) to receive payment of and receipt for any and all monies, claims, and other
amounts due and to become due at any time in respect of or arising out of any
Pledged Collateral of the Pledgor;

(vii) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Pledged Collateral of
the Pledgor;

(viii) to execute and deliver and/or file all assignments, conveyances,
statements, financing statements, continuation statements, pledge agreements,
affidavits, notices and other agreements, instruments and documents that the
Administrative Agent may determine necessary in order to perfect and maintain
the security interests and Liens granted in this Pledge Agreement and in order
to fully consummate all of the transactions contemplated herein;

(ix) to exchange any of the Pledged Collateral of the Pledgor or other property
upon any merger, consolidation, reorganization, recapitalization or other
readjustment of the issuer thereof and, in connection therewith, deposit any of
the Pledged Collateral of the Pledgor with any committee, depository, transfer
agent, registrar or other designated agency upon such terms as the
Administrative Agent may determine;

(x) to vote for a shareholder, partner or member resolution, or to sign an
instrument in writing, sanctioning the transfer of any or all of the Pledged
Collateral of the Pledgor into the name of the Administrative Agent or into the
name of any transferee to whom the Pledged Collateral of the Pledgor or any part
thereof may be sold pursuant to Section 9 hereof; and

(xi) to do and perform all such other acts and things as the Administrative
Agent may reasonably deem to be necessary, proper or convenient in connection
with the Pledged Collateral of the Pledgor.

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations (other than contingent
indemnity obligations that survive termination of the Credit Documents pursuant
to the stated terms thereof) remain outstanding, any Credit Document or Secured
Hedging Agreement is in effect, and until all of the Commitments shall have been
terminated. The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges

 

10



--------------------------------------------------------------------------------

and options expressly or implicitly granted to the Administrative Agent in this
Pledge Agreement, and shall not be liable for any failure to do so or any delay
in doing so. The Administrative Agent shall not be liable for any act or
omission or for any error of judgment or any mistake of fact or law in its
individual capacity or its capacity as attorney-in-fact except acts or omissions
resulting from its gross negligence or willful misconduct. This power of
attorney is conferred on the Administrative Agent solely to perfect, protect,
preserve and realize upon its security interest in the Pledged Collateral.

(b) Assignment by the Administrative Agent. The Administrative Agent may from
time to time assign the Secured Obligations or any portion thereof and/or the
Pledged Collateral or any portion thereof to a successor Administrative Agent,
and the assignee shall be entitled to all of the rights and remedies of the
Administrative Agent under this Pledge Agreement in relation thereto.

(c) Duty of Care. Other than the exercise of reasonable care to assure the safe
custody of the Pledged Collateral while being held by the Administrative Agent
hereunder, the Administrative Agent shall have no duty or liability to preserve
rights pertaining thereto, it being understood and agreed that the Pledgor shall
be responsible for preservation of all rights in the Pledged Collateral of the
Pledgor, and the Administrative Agent shall be relieved of all responsibility
for the Pledged Collateral upon surrendering it or tendering the surrender of it
to the Pledgor. The Administrative Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Pledged Collateral in its
possession if such Pledged Collateral is accorded treatment substantially equal
to that which the Administrative Agent accords its own property, which shall be
no less than the treatment employed by a reasonable and prudent agent in the
industry, it being understood that the Administrative Agent shall have no
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Pledged Collateral, whether or not the Administrative Agent has or is deemed to
have knowledge of such matters; or (ii) taking any necessary steps to preserve
rights against any parties with respect to any Pledged Collateral.

(d) Voting Rights in Respect of the Pledged Collateral.

(i) So long as no Event of Default shall have occurred and be continuing, to the
extent permitted by law, the Pledgor may exercise any and all voting and other
consensual rights pertaining to the Pledged Collateral of the Pledgor or any
part thereof for any purpose not in violation of the terms of this Pledge
Agreement or the Credit Agreement.

(ii) Subject to subsection (e) of this Section, upon the occurrence and during
the continuance of a Default or an Event of Default, all rights of the Pledgor
to exercise the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant to paragraph (i) of this subsection (d) shall
cease and all such rights shall thereupon become vested in the Administrative
Agent which shall then have the sole right to exercise such voting and other
consensual rights.

 

11



--------------------------------------------------------------------------------

(e) Dividend and Distribution Rights in Respect of the Pledged Collateral.

(i) So long as no Event of Default shall have occurred and be continuing, the
Pledgor may receive and retain any and all dividends (other than dividends
payable in the form of Capital Stock and other dividends constituting Pledged
Collateral which are required to be delivered to the Administrative Agent
pursuant to Section 4 above), distributions or interest paid in respect of the
Pledged Collateral to the extent they are allowed under the Credit Agreement.

(ii) Upon the occurrence and during the continuation of an Event of Default:

(A) all rights of the Pledgor to receive the dividends, distributions and
interest payments which it would otherwise be authorized to receive and retain
pursuant to paragraph (i) of this subsection (e) shall cease and all such rights
shall thereupon be vested in the Administrative Agent which shall then have the
sole right to receive and hold as Pledged Collateral such dividends,
distributions and interest payments; and

(B) all dividends, distributions and interest payments which are received by the
Pledgor contrary to the provisions of clause (A) of this subsection (ii) shall
be received in trust for the benefit of the Administrative Agent, shall be
segregated from other property or funds of the Pledgor, and shall be forthwith
paid over to the Administrative Agent as Pledged Collateral in the exact form
received, to be held by the Administrative Agent as Pledged Collateral and as
further collateral security for the Secured Obligations.

(f) Release of Pledged Collateral. The Administrative Agent may release any of
the Pledged Collateral from this Pledge Agreement or may substitute any of the
Pledged Collateral for other Pledged Collateral without altering, varying or
diminishing in any way the force, effect, Lien, pledge or security interest of
this Pledge Agreement as to any Pledged Collateral not expressly released or
substituted, and this Pledge Agreement shall continue as a first priority Lien
on all Pledged Collateral not expressly released or substituted.

11. Application of Proceeds. After the exercise of remedies by the
Administrative Agent or the Lenders pursuant to Section 7.2 of the Credit
Agreement (or after the Term Loan Commitments shall automatically terminate and
the Term Loans (with accrued interest thereon) and all other amounts under the
Credit Documents shall automatically become due and payable in accordance with
the terms of such Section), any proceeds of the Pledged Collateral, when
received by the Administrative Agent or any of the Lenders in cash or its
equivalent, will be

 

12



--------------------------------------------------------------------------------

applied in reduction of the Secured Obligations in the order set forth in
Section 2.13(b) of the Credit Agreement, and the Pledgor irrevocably waives the
right to direct the application of such payments and proceeds and acknowledges
and agrees that the Administrative Agent shall have the continuing and exclusive
right to apply and reapply any and all such proceeds in the Administrative
Agent’s sole discretion, notwithstanding any entry to the contrary upon any of
its books and records.

12. Costs of Counsel. If at any time hereafter, whether upon the occurrence of
an Event of Default or not, the Administrative Agent employs counsel to prepare
or consider amendments, waivers or consents with respect to this Pledge
Agreement, or to take action or make a response in or with respect to any legal
or arbitral proceeding relating to this Pledge Agreement or relating to the
Pledged Collateral, or to protect the Pledged Collateral or exercise any rights
or remedies under this Pledge Agreement or with respect to the Pledged
Collateral, then the Pledgor agrees to promptly pay upon demand any and all such
reasonable documented costs and expenses of the Administrative Agent or the
Lenders, all of which costs and expenses shall constitute Secured Obligations
hereunder.

13. Continuing Agreement.

(a) This Pledge Agreement shall be a continuing agreement in every respect and
shall remain in full force and effect so long as any of the Secured Obligations
(other than contingent indemnity obligations that survive termination of the
Credit Documents pursuant to the stated terms thereof) remain outstanding, any
Credit Document or Secured Hedging Agreement is in effect, and until all of the
Term Loan Commitments shall have been terminated. Upon such payment and
termination, this Pledge Agreement shall be automatically terminated and the
Administrative Agent and the Lenders shall, upon the request and at the expense
of the Pledgor, forthwith release all of the Liens and security interests
granted hereunder and shall deliver all UCC termination statements and/or other
documents reasonably requested by the Pledgor evidencing such termination.
Notwithstanding the foregoing, all releases and indemnities provided hereunder
shall survive termination of this Pledge Agreement.

(b) This Pledge Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Lender as a preference, fraudulent
conveyance or otherwise under any bankruptcy, insolvency or similar law, all as
though such payment had not been made; provided that in the event payment of all
or any part of the Secured Obligations is rescinded or must be restored or
returned, all reasonable costs and expenses (including without limitation any
reasonable legal fees and disbursements) incurred by the Administrative Agent or
any Lender in defending and enforcing such reinstatement shall be deemed to be
included as a part of the Secured Obligations.

14. Amendments; Waivers; Modifications. This Pledge Agreement and the provisions
hereof may not be amended, waived, modified, changed, discharged or terminated
except as set forth in Section 9.1 of the Credit Agreement.

 

13



--------------------------------------------------------------------------------

15. Successors in Interest. This Pledge Agreement shall create a continuing
security interest in the Pledged Collateral and shall be binding upon the
Pledgor, its successors and assigns and shall inure, together with the rights
and remedies of the Administrative Agent, to the benefit of the Administrative
Agent and the Lenders and their successors and permitted assigns; provided,
however, that the Pledgor may not assign its rights or delegate its duties
hereunder without the prior written consent of each Lender or the Required
Lenders, as required by the Credit Agreement. To the fullest extent permitted by
law, the Pledgor hereby releases the Administrative Agent and each Lender, each
of their respective officers, employees and agents and each of their respective
successors and assigns (each an “Indemnified Party”), from any liability for any
act or omission relating to this Pledge Agreement or the Pledged Collateral,
except, with respect to any Indemnified Party, for any liability arising from
the gross negligence or willful misconduct of such Indemnified Party or its
affiliates, officers, employees or agents, in each case as determined by a court
of competent jurisdiction pursuant to a final non-appealable judgment.

16. Notices. All notices required or permitted to be given under this Pledge
Agreement shall be in conformance with Section 9.2 of the Credit Agreement.

17. Counterparts. This Pledge Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Pledge Agreement to produce or
account for more than one such counterpart. Delivery of executed counterparts of
the Pledge Agreement by telecopy shall be effective as an original and shall
constitute a representation that an original shall be delivered upon the request
of the Administrative Agent.

18. Headings. The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning, construction
or interpretation of any provision of this Pledge Agreement.

19. Governing Law; Submission to Jurisdiction and Service of Process; Waiver of
Jury Trial; Venue. THIS PLEDGE AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THEREOF (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW). The terms of Sections 9.14 and 9.17 of the Credit Agreement
are incorporated herein by reference, mutatis mutandis, and the parties hereto
agree to such terms.

20. Severability. If any provision of this Pledge Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

14



--------------------------------------------------------------------------------

21. Entirety. This Pledge Agreement, the other Credit Documents and any Secured
Hedging Agreement represent the entire agreement of the parties hereto and
thereto, and supersede all prior agreements and understandings, oral or written,
if any, including any commitment letters or correspondence relating to this
Pledge Agreement, the other Credit Documents, any such Secured Hedging Agreement
or the transactions contemplated herein and therein.

22. Survival. All representations and warranties of the Pledgor hereunder shall
survive the execution and delivery of this Pledge Agreement, the other Credit
Documents and any Secured Hedging Agreement, the delivery of the Notes and the
making of the Loans and the issuance of the Letters of Credit under the Credit
Agreement.

23. Rights of Required Lenders. All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

15



--------------------------------------------------------------------------------

GATEHOUSE MEDIA, INC.

PLEDGE AGREEMENT

Each of the parties hereto has caused a counterpart of this Pledge Agreement to
be duly executed and delivered as of the date first above written.

 

PLEDGOR:     GATEHOUSE MEDIA, INC.,     a Delaware corporation     By:  

/s/ Michael E. Reed

    Name:   Michael E. Reed     Title:   Chief Executive Officer



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written:

 

WACHOVIA INVESTMENT HOLDINGS,

as Administrative Agent

By:  

/s/ John D. Brady

  Name:   John D. Brady   Title:   Director  